Russell, C. J.
The majority of the court are of the opinion that the evience fully authorized the conviction of both of the defendants, and that the trial was free from error. So far as the defendant Amos Davis is concerned, I concur in this judgment, though with some doubt as to the sufficiency of the testimony. As to the defendant Starke, it is my opinion that the evidence (being entirely circumstantial) was by no means legally sufficient to have warranted a jury in finding, to the exclusion of any other reasonable hypothesis, that the accused was guilty.

Judgment affirmed.


Russell, C. J., dissents as to the defendant Claude Starke.